Citation Nr: 1417299	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  13-24 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to one-time payment from the Filipino Veterans Equity Compensation Fund.


WITNESS AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from a June 2012 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

In connection with her appeal, in January 2014, the appellant and her spouse testified before the undersigned at the RO in Manila, Republic of the Philippines.  

Subsequent to the Supplemental Statement of the Case (SSOC) dated in September 2013, the appellant submitted additional evidence, which include her statements and documents from the Philippine government.  However, this evidence is either cumulative or duplicative of the evidence of record at the time of the September 2013 SSOC, and thus a waiver of initial RO consideration is not needed.  See 38 C.F.R. § 20.1304.  The issue is now ready to be addressed on the merits.  

The Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed.  The January 2014 Board hearing transcript is part of Virtual VA.  The other documents in the electronic files are either duplicative of the evidence of record or are not pertinent to the present appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The service department has certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the U.S. Armed Forces during World War II.


CONCLUSION OF LAW

The appellant did not have the requisite service to entitle her to payment from the Filipino Veterans Equity Compensation Fund.  38 U.S.C.A. §§ 101, 5107 (West 2002); 38 C.F.R. § 3.203 (2013); Pub. L. No. 111-5, § 1002, 123 Stat. 115, 200-202  (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

The U. S. Court of Appeals for Veterans Claims has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of the claim is based on statutory interpretation, rather than consideration of the factual evidence.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  As the law is dispositive in the instant claim, the VCAA is not applicable.

Regardless our duty owed to the appellant has been met.  The agency of original jurisdiction sought verification of service and a negative response was received in July 2010.  Recertification was sought in February 2011 and in June 2012 and a negative response was received in February 2011 and in June 2012.  Furthermore, during the January 2014 Board hearing, the undersigned discussed with the appellant the issue on appeal, the evidence required to substantiate the claim, and asked questions to elicit information relevant to the claim.  Potential evidentiary defects were identified and the file was left open to provide an opportunity to submit additional evidence..  This action supplemented VA's compliance with the VCAA, 38 C.F.R. § 3.103, and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  To the extent the VCAA is applicable, the duty has been met.  

Background

In February 2010, a claim was received from the appellant for the one-time payment from the Filipino Veterans Equity Compensation Fund for her services with the Armed Forces of the United States during World War II.  She indicated that she served with Recognized Guerillas in the Tangcong Vaca Guerilla Unit from December 8, 1941 to July 3, 1946.  The appellant noted that she served with the Recognized Guerillas under the name Lydia Lalu Rodriguez.  Along with her claim, the appellant submitted an endorsement dated in May 2000 from the Philippine Department of National Defense of her military service from December 8, 1941 to July 3, 1946, a certificate dated in April 2000 issued by the Military Service Board of the Department of National Defense confirming her military service during World War II, and a document dated in October 2006 from the Department of National Defense Philippine Veterans Affairs Office certifying that she is a veteran of World War II who served with the Tangcong Vaca Guerilla Unit and was approved for old age pension.  

Upon receipt of the appellant's application, the RO contacted the service department and requested verification of the appellant's reported military service.  In its request, the RO included the information provided by the appellant.  In July 2010, the service department confirmed that the appellant did not have service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the Armed Forces of the United States.  

In October 2010 an affidavit dated in April 1982 was received from the appellant's acquaintance, who served in the Women's Auxiliary Corps Service Medical Unit, stating that she personally knew the appellant and was aware that she was a member of the guerilla organization's medical unit.  That same month another affidavit dated in April 1982 was received from another acquaintance, who served with the Tangcong Vaca Guerilla Unit, stating that he knew the appellant served in the Women's Auxiliary Corps Service Medical Unit.  Additional affidavits dated in April 1982 were received in February 2011 from the commanding officer of the Women's Auxiliary Corps Service Medical Unit of the Tangcong Vaca Guerilla Unit and the commander of the Tangcong Vaca Guerilla Unit, both of whom attested to the fact that the appellant was an active member of the Tangcong Vaca Guerilla Unit and was inducted into the Women's Auxiliary Corps Service.  They noted that the appellant's service had not been recognized because no guerilla female from their unit was given recognition by the Americans, however her name was on the final roster of troops submitted for recognition.

In February 2011, the RO again contacted the service department and requested verification of the appellant's reported military service.  In its request, the RO included the information initially provided by the appellant as well as her participation in the Women's Auxiliary Medical Unit.  The National Personnel Records Center (NPRC) again responded that the appellant had had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the Armed Forces of the United States.

In February 2011, the Department of National Defense Philippine Veterans Affairs Office certified that the appellant served in the Tangcong Vaca Guerilla Unit during World War II.  In December 2011, the appellant submitted a statement asserting that on January 12, 1944 she was inducted into the Bicol Brigade Auxiliary Women's Corps Service and was discharged on April 30, 1945.  In January 2012 the RO yet again contacted the service department and requested verification of the appellant's reported military service.  In its request, the RO included the information previously provided and further indicated that the appellant served with the Bicol Brigade Auxiliary Women's Corps Service, Women's Auxiliary Corps Service, and with the Daughter of Tandang Sora (otherwise known as the Women's Auxiliary Corps Service).  In June 2012, the NPRC confirmed that no change was warranted in the prior negative determination.  

In documents dated in January 2012, October 2013, and December 2013 the Philippine Veterans Affairs office endorsed the appellant's "U.S. pension claim"..

In letters dated in July 2010, November 2010, and March 2011 the RO notified the appellant that her claim for Filipino Veterans Equity Compensation was denied because the service department had certified that she did not have the requisite military service to establish eligibility therefor.  In subsequent statements, including in November 2010 and April 2011, the appellant disagreed with the determination.  In June 2012 the RO continued to deny the appellant's claim for Filipino Veterans Equity Compensation based on the determination that she did not have the requisite military service.  A notice of disagreement was received from the appellant in September 2012, a Statement of the Case was issued in July 2013, and a timely Form 9 appeal was received in August 2013.  

During the Board hearing in January 2014, the appellant reiterated her statements that she had guerilla service during World War II and served in a unit hospital.

Applicable Law

The Philippine islands became a United States possession in 1898 when they were ceded from Spain following the Spanish-American War.  During World War II, various military units, including the regular Philippine Scouts, the new Philippine Scouts, the Guerrilla Services, and more than 100,000 members of the Philippine Commonwealth Army, were called into the service of the United States Armed Forces of the Far East by President Franklin D. Roosevelt.  See Military Order of July 26, 1941, 6 Fed. Reg. 3825  (Aug. 1, 1941).  Current law, however, provides that the service of certain Filipino veterans does not entitle them to receive full benefits administered by the Secretary U.S. Department of Veterans Affairs. 
38 U.S.C.A. § 107  (West 2002). 

On February 17, 2009, the President signed the American Recovery  and Reinvestment Act, intended for "job preservation and creation, infrastructure and investment, energy efficiency and science, assistance to the unemployed, and State and local fiscal stabilization."  See Pub. L. No. 111-5, 123 Stat. 115 (2009). The legislation included a provision for the creation of the Filipino Veterans Equity Compensation Fund, providing one time payments to "eligible persons" in the amount of $9,000 for non-United States citizens, or $15,000 for United States citizens.  Pub. L. No. 111-5, § 1002, 123 Stat. 115, 200-202 (2009). 

An "eligible person" is defined as any person who served before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or who served in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538 ).  Additionally, the person must have been discharged or released from such service under conditions other than dishonorable.  Pub. L. No. 111-5, § 1002(d), 123 Stat. 115, 200-202 (2009). 

The Act further directs the Secretary to "administer the provisions of this section in a manner consistent with applicable provisions of title 38, United States Code, and other provisions of law, and shall apply the definitions in section 101 of such title in the administration of such provisions, except to the extent otherwise provided in this section."  Id.  

The Secretary is authorized by statute to prescribe "regulations with respect to the nature and extent of proof and evidence and the method of taking and furnishing them in order to establish the right to benefits" under the laws administered by VA."  38 U.S.C. § 501(a)(1) (West 2002).  Pursuant to that authority, the Secretary has prescribed regulatory provisions governing the evidentiary requirements for establishing the requisite service for VA benefits purposes. 

That regulation provides that for the purpose of establishing entitlement to benefits, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions: (1) the evidence is a document issued by the service department, (2) the document contains needed information as to length, time and character of service; and (3) in the opinion of the VA the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a).  


With respect to documents submitted to establish a creditable period of wartime service for pension entitlement, a document may be accepted without verification if the document shows, in addition to meeting the above requirements, (1) service of four months or more, or (2) discharge for disability incurred in the line of duty, or (3) 90 days creditable service based on records from the service department such as hospitalization for ninety days for a line of duty disability.  38 C.F.R. § 3.203(b).  When the claimant does not submit evidence of service or the evidence submitted does not meet the requirements discussed above, the VA shall request verification of service from the service department.  38 C.F.R. § 3.203(c).

The Court has held that the findings by the service department verifying a person's service are binding on VA for purposes of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); Dacoron v. Brown, 4 Vet. App. 115 (1993); Venturella v. Gober, 10 Vet. App. 340 (1997).  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has reached the same conclusion.  See e.g. Soria v. Brown, 118 Fed. 3rd 747, 749   (Fed. Cir. 1997) (noting that "[b]ecause the United States Department of the Army refused to certify [the claimant's] alleged service in the Philippine Army, the VA properly refused to consider his claim for veterans' benefits based on that service."). 

Analysis

As set forth above, the NPRC has three times certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces. VA is bound by that certification. 

The Board has carefully considered the documentation submitted by the appellant, but notes that it fails to satisfy the requirements of 38 C.F.R. § 3.203 as acceptable proof of service.  The documents submitted by the appellant were not issued by the service department, nor do they contain the necessary information to establish entitlement to the benefit sought.  As such, those documents may not be accepted as verification of service for the purpose of determining eligibility for benefits administered by the Secretary of VA, including the one-time payment from the Filipino Veterans Equity Compensation Fund.  In any event, the Board notes that the NPRC has considered the information contained in that documentation and nonetheless three times certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the Armed Forces of the United States.  Again, the Board is bound by this certification.  See e.g. Capellan, 539 F.3d at 1376 (noting that "if the United States service department refuses to verify the applicant's claimed service, the applicant's only recourse lies within the relevant service department, not the VA"). 

The Board has also considered the April 1982 affidavits the appellant submitted in February 2011, where the commanding officers of her guerilla unit stated that her service was not recognized because no female from their unit was recognized by the Americans.  Again, however, these statements do not provide a basis upon which to grant the benefit sought because the Board is bound by the service department's certification.  If the appellant believes that the service department has incomplete or inaccurate information as to her service with the recognized guerillas, the Board encourages the appellant to pursue the correction of her service information.  See e.g. Cahall v. Brown, 7 Vet. App. 232, 237 (1994) (noting that if the appellant disagrees with the information contained in service department records, the remedy, if any, must be pursued with the Army Board for the Correction of Military Records).

In summary, as the service department has certified that the appellant did not have the requisite service to qualify her for payment from the Filipino Veterans Equity Compensation Fund, the appeal must be denied.  Where, as here, the law is dispositive, the claim must be denied due to an absence of legal entitlement.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to one-time payment from the Filipino Veterans Equity Compensation Fund is denied. 




____________________________________________
H. N. Schwartz
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


